Citation Nr: 1219854	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-27 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Educational Center in 
Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date beyond March 20, 2010, for educational assistance benefits under Chapter 35, Title 38, United States Code. 



WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse 


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to February 1977.  The appellant is the Veteran's stepdaughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2008, August 2009, October 2009, and February 2010 determinations by the Department of Veterans Affairs (VA) Regional Office (RO) and Educational Center in Buffalo, New York.  The Veteran and his spouse, who is the appellant's mother, testified at an August 2011 hearing by the undersigned.  The appellant was not present at the hearing, but provided verbal authorization for the Veteran and her mother to testify on her behalf.  A transcript of that hearing is associated with the claims file.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The appellant became an eligible person for Dependents' Educational Assistance under Chapter 35 on November [redacted], 2006, when her mother married the Veteran, who was at that time and remains rated permanently and totally disabled by VA.

2.  The appellant was born in June 1981; her 26th birthday occurred in June 2007.

3.  The appellant submitted her application for Chapter 35 benefits in July 2008, and commenced her program of study in September 2009. 




4.  The evidence of record reflects that due to circumstances beyond her control, the appellant had to suspend her educational program from November [redacted], 2006, until September 10, 2009.

5.  The proper delimiting date for the appellant's eligibility under Chapter 35 is March 20, 2010.  


CONCLUSION OF LAW

The criteria for entitlement to extension of the ending date, beyond that already previously granted, of the appellant's educational assistance under Chapter 35 of Title 38 of the United States Code are not met.  38 U.S.C.A. §§ 3501, 3511, 3512, 5107 (West 2002); 38 C.F.R. §§ 21.3041, 21.3043 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of Title 38 of the United States Code and do not appear to apply in cases regarding educational benefits governed by Chapter 35.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  However, the appellant was informed in the January 2009 Statement of the Case and in multiple letters from the RO of the nature of the evidence needed to substantiate her claim.  All evidence necessary for the determination that needs to be made has been obtained.  




Consequently, no further notification or assistance is necessary; the facts relevant to this claim have been properly developed and there is no further action that should be undertaken to comply with the provisions of the law codifying VA's duties to notify and to assist, or the implementing regulations.  Additionally, it is the interpretation and application of the governing statute, not the factual evidence that is dispositive of this appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The appellant seeks entitlement to extension of the delimiting date assigned to her by the RO, March 20, 2010.  Specifically, she argues that she was awarded benefits under Chapter 35 for a program beginning in September 2009, but that the delimiting date only covers part of the first year of a three-year program in acupuncture, scheduled to be completed in June 2012.  She seeks entitlement both to the expenses incurred for the remainder of her program, and also to retroactive reimbursement for education expenses between March 2010 and the present. 

Chapter 35, Title 38, United States Code, provides survivors' and dependents' educational assistance benefits for the purpose of providing opportunities for education to children whose education would otherwise be impeded or interrupted by reason of disability of a parent from a disease or injury incurred or aggravated in the Armed Forces.  38 U.S.C.A. § 3500. 

If a stepchild becomes eligible through qualifying as a veteran's child and a member of the veteran's household after VA first finds that veteran permanently and totally disabled, the beginning date of the period of eligibility is the date determined pursuant to paragraphs (a) through (d) of this section, but in no event before the date she becomes the Veteran's stepchild and a member of the Veteran's household.  The ending date of the period of eligibility is the stepchild's 26th birthday.  VA may extend the ending date for one of the reasons in paragraphs (g) or (h) of this section.  38 C.F.R. § 21.3041 (f) (2011).


An eligible person may suspend her program of education for conditions deemed to be beyond her control.  38 C.F.R. §§ 21.3041 (g), 21.3043.  Such conditions include when pursuit of a program is precluded because of the eligible person's own illness or illness or death in the immediate family.  38 C.F.R. § 21.3043 (d).  

The period of suspension shall be considered to have ended as of the date of the person's first available opportunity to resume training after the condition that caused it ceased to exist.  38 C.F.R. § 21.3043.

Review of the claims file reflects that the Veteran is in receipt of a permanent and total disability rating based on service-connected disability effective September 9, 1997, and that he became the appellant's stepfather when he married her mother on November [redacted], 2006.  Therefore, the appellant is the Veteran's child under VA regulations.  See 38 C.F.R. § 3.57.  She was approximately 25 years and 5 months old at the time of their marriage, when her eligibility began.

The appellant was born in June 1981.  Thus, the ordinary delimiting date for her eligibility for Chapter 35 benefits, based on her being the stepchild of the Veteran, would be in June 2007, on her 26th birthday.  38 C.F.R. § 21.3041 (f).  By the August 2009 and February 2010 decisions, this delimiting date was progressively extended, ultimately until March 20, 2010.  The ultimate extension of 1018 days was based on the medical and other documentary evidence of record showing that from November [redacted], 2006, her eligibility date based on the Veteran's marriage to her mother, until September 10, 2009, the date on which she began an approved program of study, the appellant was not capable of pursuing her educational program due to physical injuries stemming from a May 2003 motor vehicle accident.  The 1018-day extension resulted in a new delimiting date of March 20, 2010.





Unfortunately, there is no provision for extension of the delimiting date beyond March 20, 2010.  Neither the Veteran nor the appellant has asserted that injuries resulting from the appellant's motor vehicle accident precluded her from pursuing her educational program beyond September 10, 2009.  Further, because she has already received an extension of the delimiting date based on the 1018 days during which she was incapable of pursuing her educational program due to physical injuries, she is not eligible to have the delimiting date extended to the end of the semester in which she was enrolled when the delimiting date passed, that is, the Spring of 2010.  38 C.F.R. § 21.3041 (g) (2). 

The ending date may be extended for one of the reasons in paragraphs (g) or (h), not multiple reasons.  See 38 C.F.R. § 21.3041 (f) (emphasis added).   

The legal criteria governing entitlement requirements for Chapter 35 educational assistance are clear and specific.  There is no legal basis to find the appellant eligible for an extension of education benefits under Chapter 35 beyond that already granted to her in extending the delimiting date 1018 days from her 26th birthday.  There is likewise no provision in law that would permit retroactive reimbursement of any expenses associated with the appellant's education.  As the disposition of this claim is based on the law, the claim must be denied based on a lack of entitlement under the law.  See Sabonis, 6 Vet. App at 430.



      (The Order follows on the next page.).






ORDER

Entitlement to an extension of the delimiting date beyond March 20, 2010, for educational assistance benefits under Chapter 35, Title 38, United States Code is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


